Gilbert, Justice,
concurring specially. The advertisement in the newspaper failed to state the name of the grantor, or to designate the property intended to be sold, except by mere reference to the book and page of the public records. It failed to state the name of the person for whom the purported attorney in fact proposed to make a sale. In these circumstances the publication was no advertisement within the meaning of the power of attorney; and consequently the purported sale at auction and the deed to the purchaser are void as to such purchaser and his grantee, alleged to be in collusion in the commission of a fraud.